El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El traspaso de una casa hecho a doña María Puig, mu-jer casada, como de su exclusiva propiedad y que represen-taba una parte. de la herencia de su padre fué inscrito con el defecto snbsanable de no acreditarse la procedencia del dinero invertido en la adquisición de dicha finca. En una hipoteca constituida posteriormente por doña María y sus-crita por ambos esposos después de hacerse constar las cir-cunstancias a que hemos hecho referencia, se' dice además que para que el contrato de hipoteca esté revestido de-toda la legalidad necesaria el esposo José Garrido “declara ahora que lo aprueba y ratifica en cuanto fuere necesario en de-recho y bajo las responsabilidades de ley”.
Presentada dicha escritura'en el registro el registrador denegó su inscripción porque “no.consta del documento re-lacionado que el esposo de la hipotecante haya dado su con-sentimiento expreso para la constitución del gravamen a que' *190el mismo se contrae, pnes solo manifiesta en tlicfio documento que aprueba y ratifica el contrato en aquel consignado, cuya manifestación no es bastante a suplir el consentimiento ex-preso ordenado por la ley, artículos 159 y 1328 del Código Civil, 26 D. P. E. 740.” .
En el caso de Fernández Pérez v. El Registrador, 26 D. P. R. 740 citado últimamente, la hipoteca constituida por el marido no tenía cláusula alguna que indicara la posición de la esposa respecto a la constitución de tal gravamen si bien el documento fué suscrito por ambas partes, quienes mani-festaron “que poseían en usufructo el solar que se describía en la escritura y que el compareciente Juan Vázquez Eamos había edificado sobre él, a sus expensas y bajo su adminis-tración y dirección, una casa que quería se inscribiera a su favor en el registro de la propiedad”. La circunstancia de haberse unido la esposa para establecer el hecho del usu-fructo y de la edificación de la casa por el marido y de haber firmado el documento, examinada a la luz de los artículos 159 y 1328 del Código no la convertían en parte en el con-trato de hipotecas, por lo que resolvimos, según el sumario de dicho caso, que “cuando se hipotecan bienes gananciales es necesario que ambos cónyuges manifiesten expresamente su consentimiento, el cual no debe considerarse expresado con la simple manifestación notarial de que ambas partes acep-tan la escritura”.
La presunción legal del carácter ele ganancial de la pro-piedad envuelta en este caso, mientras no se subsane el de-fecto mencionado en la inscripción, no requiere que los es-posos tergiversen los hechos al tratar de dicha propiedad mientras está pendiente la resolución final relativa a la con-dición legal de dicha propiedad en el registro. Tanto el marido como la esposa parecen considerar la casa como una propiedad privativa de la esposa, pero aparentemente con el fin de evitar cualquier objeción que pudiera hacer el re-gistrador, así como para facilitar la inscripción de. la hipo-teca constituida por la esposa, el marido ratifica y aprueba *191expresamente la referida hipoteca. En vista de las circuns-tancias sería difícil elegir palabras que fuesen más adecua-das para expresar “el consentimiento expreso de ambos cón-yuges”, requerido por el Código Civil como requisito para la enajenación o gravamen de los bienes gananciales. El código no prescribe la fraseología en .que habrá de expre-sarse tal consentimiento y la ratificación y aprobación de envolver alguna cosa que no sea una distinción sin estable-cer una diferencia, parecen significar algo más que un mero consentimiento.
La nota recurrida debe ser revocada.

jRevocada la nota recurrida y ordenada la ins-cripción denegada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.